                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 MILDRED REYES,
                                                          Docket No.: 2:17-cv-13267
                Plaintiff,

        v.                                                         OPINION
 THE UNITED STATES POSTAL SERVICE,
 et al.,

                Defendants.


       WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Plaintiff Mildred Reyes’s motion to reopen
the case. ECF No. 26. For the reasons set forth below, the motion is DENIED.
 I.       BACKGROUND
      The underlying facts and procedural history of this matter were laid out in the
Court’s November 6, 2018 Opinion (“November Opinion”), familiarity with which is
assumed. ECF No. 23.
       In the November Opinion, the Court dismissed Plaintiff’s complaint without
prejudice after Plaintiff failed to effectuate service on Defendants Maria Hope and the
United States Postal Service (“USPS”) by court-imposed deadlines. In dismissing the case,
the Court found that (1) Plaintiff received prior notice that it had failed to effectuate
service; (2) despite receiving an extended deadline, Plaintiff failed to effectuate service;
and (3) Plaintiff did not demonstrate good cause to further extend the deadline. Id. at 2-3.
The Court also declined to grant a discretionary extension of time. Id. at 3.
       Thus, on November 6, 2018, the Court dismissed Plaintiff’s complaint without
prejudice. Id. At that point, ten months had passed since Plaintiff filed her complaint, see
ECF No. 1, more than two months had passed since USPS informed Plaintiff of her failure
to properly serve either Defendant, see AUSA Letter (Aug. 23, 2018), ECF No. 16, more
than a month and a half had passed since the Court specifically ordered Plaintiff to serve
the U.S. Attorney, see Order (Sept. 21, 2018), ECF No. 21, and more than a month had
passed since the Court’s explicit deadline of October 1, 2018. Id.
       On December 6, 2018—one month after the matter was dismissed—Plaintiff filed
proof of service on the U.S. Attorney. See ECF No. 25. Two months later, Plaintiff filed
the present motion to reopen the case, ECF No. 26, attaching an affidavit from Plaintiff’s
counsel (“Goldfield Affidavit”), ECF No. 26-1.


                                                1
    II.      DISCUSSION
        While Plaintiff’s motion does not cite any particular rule, the Court construes it as
a motion for relief pursuant to FRCP 60. See Eun Hee Choi v. Kim, 258 F. App’x 413, 414
(3d Cir. 2007) (analyzing motion to reopen case under FRCP 60(b)). Under Rule 60, “the
court may relieve a party . . . from a final judgment, order, or proceeding for [one of several
enumerated] reasons,” including: “mistake, inadvertence, surprise, or excusable neglect”
or the catchall “any other reason that justifies relief.” FRCP 60(b). The decision is within
the district court’s discretion, but relief under the catchall provision is only warranted in
“extraordinary circumstances” not present here. Cox v. Horn, 757 F.3d 113, 120 (3d Cir.
2014)
          In seeking relief, Plaintiff makes the following representations:
             •    “[P]laintiff forwarded service documents to the Essex County Sheriffs office
                 on September 20, 2018 to be served upon United States Attorney.”
             • “Not having received proof of service from the Sheriffs office, even after
               telephoning their office on multiple occasions, on November 28, 2018,
               plaintiffs counsel forwarded correspondence by first class mail as well as by
               facsimile to the Sheriff requesting the status of the service upon the United
               States Attorney.”
             • “Thereafter, on December 11, 2018, plaintiffs counsel received proof of
               service from the sheriffs office indicating service was effectuated to the
               United States Attorney on November 16, 2018.”
             • “Contrary to the Court’s opinion, ECF No. 23, plaintiff has effectuated
               service on USPS and Hope by serving the United States Attorney for the
               district where the action was brought.”1
             • “Plaintiffs counsel exercised all reasonable efforts and could do no more than
               what was already done to effectuate service per the Court’s Order. Any
               delays were caused by the Sheriffs office, not by plaintiffs counsel.”
Goldfield Aff., ECF No. 26-1. Plaintiff’s counsel concludes that “Plaintiff feels she has
shown good cause for the failure to service process [sic] and the reasonableness of the
plaintiff’s efforts to serve defendants.” Goldfield Aff. ¶ 9 (emphasis added).
      The Third Circuit equates “good cause” with “excusable neglect”—one of the
enumerated reasons for relief under FRCP 60. See MCI Telecommunications Corp. v.
Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). Therefore, if Plaintiff can
demonstrate good cause, she may be entitled to relief. See id.; FRCP 60(b)(2). Courts


1
  To evidence service “contrary to the Court’s opinion” (published November 6, 2018), Plaintiff
cites an affidavit evidencing service on November 16, 2018, and docketed on December 6. See
Mot., Ex. D., ECF No. 26-7.

                                                    2
consider three factors in their good cause analysis: (1) the reasonableness of a party’s
efforts to serve; (2) prejudice by lack of timely service; and (3) whether the plaintiff moved
for an extension. Id. “[T]he primary focus is on the plaintiff’s reasons for not complying
with the time limit in the first place.” Id.
       The court finds all three factors weigh against a finding of good cause. Plaintiff
blames the sheriff’s office for her failure to effectuate service. Goldfield Aff. ¶ 9.
However, other than a general claim of “telephoning their office” sometime before
November 28, 2018, Plaintiff made no effort to ensure service was effectuated before the
Court-imposed deadline. See id. ¶ 6. In fact, there is no evidence Plaintiff’s counsel even
informed the sheriff’s office of a deadline. And despite Plaintiff’s counsel’s contention
that he could “do no more,” he (1) never moved for an extension, see MCI
Telecommunications Corp., 71 at 1097, (2) failed to make reasonable attempts to ensure
the sheriff’s office completed service before the deadline, and (3) failed to secure readily-
available, alternative means of service, see FRCP 4(c)(2) (allowing service by “[a]ny
person who is at least 18 years old and not a party”). Even the ECF Notice Plaintiff cites
to evidence completed service states “WARNING: CASE CLOSED on 11/06/2018.”
Goldfield Aff. ¶ 8, Ex. D (emphasis in original). Despite receiving that notice, Plaintiff
did nothing for two more months. Meanwhile, Hope—an indigent pro se defendant—
languishes with this case in limbo. See Hope Letter (Feb 27, 2019), ECF No. 31.
        Therefore, Plaintiff failed to demonstrate “good cause” or “excusable neglect” for
her failure to serve either Defendant within the prescribed time. Accordingly, the case will
remain dismissed.
III.      CONCLUSION
     For the reasons set forth above, Plaintiff Mildred Reyes’s motion to reopen the case,
ECF No. 26, is DENIED. An appropriate order follows.




                                                  /S/ William J. Martini
Dated: April 16, 2019                             WILLIAM J. MARTINI, U.S.D.J.




                                                 3
